Citation Nr: 1812559	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  10-48 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1986 to January 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Regional Office (RO) in St. Paul, Minnesota.  Originally before the Board was the issue of entitlement to an increased rating in excess of 10 percent for traumatic left hand laceration with residuals including scar.  In September 2016, the Board decided the issue of entitlement to an increased rating, and at the same time determined that TDIU had been raised by the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDING OF FACT

The Veteran's service-connected disabilities do not prevent him from following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C § 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration is given to a Veteran's level of education, special training, and previous work experience; but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater.  Id. 

Although the Veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether a Veteran is entitled to TDIU, neither the Veteran's nonservice-connected disabilities, nor advancing age may be considered.  

III. Facts and Analysis

The Veteran contends that his left hand disabilities have resulted in his unemployability.  

VA treatment records from September 2007 indicate the Veteran was working for a hearing aid company doing quality control.  

The record shows that in October 2007 the Veteran applied for vocational rehabilitation benefits, but this was disallowed because he failed to pursue the request for benefits as he did not complete his evaluation.  

A January 2008 VAMC treatment record documents the Veteran reported working with hearing aid fabrication, and that his fingers would tingle and ache at times.  In November 2008, the Veteran stated he was unable to do his job due to hand pain.  

At a December 2008 VA examination, the Veteran reported he was let go from his job because he could not keep up with production standards.  He attributed it to pain in his hand.  

At the November 2010 VA examination, the Veteran stated he was let go from his job because he had constant hand pain and he was unable to adequately perform job functions.  On examination he had moderate pain with gripping and cramping at times, and occasional numbness of the dorsal aspect of the left hand, with decreased strength after repetitive use.  He had been unemployed for the prior 2 years.  On examination, strength of the left hand grip was 4 out of 5, strength testing of all other areas of the hand was normal at 5/5.  There was no gap between the thumb tip and fingers and palm of the hand.  Soft touch and position sensation of all fingers of the hand were normal.  X-rays showed a normal left hand.  

In January 2011 the Veteran underwent a psychiatric examination.  The Veteran reported being enrolled in school.  He was unemployed at the time, with the reason given for his unemployment being that he was laid off due to cut backs, and he also had some difficulties understanding the job and using his hand.  

At a May 2012 examination, the Veteran reported being hired through a temporary service, and was working for Covdien catheters.  He stated he was let go after about 5 or 6 weeks of work, pointing to his left hand as the reason for his being let go.  On examination there was no limitation of extension or evidence of painful motion of the index or long finger, he had the ability to oppose his thumb with no gap between the thumb and fingers, and hand grip was 5/5.  The examiner noted no functional loss for the left hand, thumb, or fingers.  The left hand scar caused slight discomfort. 

At a July 2012 VAMC visit, the Veteran reported he was working for a security company providing surveillance for construction sites.  A December 2013 VAMC note indicates the Veteran was working.  A February  2014 VAMC treatment record notes he was working in corporate security without loss of time from work.  

The Veteran was afforded hand and scars examinations in October 2014.  He was diagnosed with mild degenerative changes of the interphalangeal joint of the thumb and chronic tendinopathy or tear to the superficial extensor tendons of the second and third metacarpals.  The examiner noted that the Veteran's left hand scar was two centimeters in length, tender on deep palpation, deep, and nonlinear.  Regarding his hand, the Veteran reported flare-ups that impact function such as difficulty gripping.  Upon range of motion testing, limitation of motion was noted for the thumb, and evidence of painful motion was noted at extension of no more than 30 degrees for the long and index fingers.  Additional limitation of motion was noted for the thumb, but not the index, or long finger, following repetitive use testing.  There were no gaps between the fingertips and the palm or the fingers and the thumb.  Pain on palpation was noted.  He had a normal left hand grip strength, and no ankylosis was noted.  The examiner opined that it was not possible to determine whether flare-ups or repetitive use would result in additional functional limitation.  

The Veteran was also afforded a VA peripheral nerves examination in October 2014.  The examiner determined that there were no peripheral nerve conditions or peripheral neuropathy.

Service connection is currently in effect for traumatic laceration of the left hand with scar, evaluated at 10 percent disabling, limitation of motion of the left thumb evaluated at 10 percent disabling, and chronic tendinopathy is evaluated at 10 percent disabling, with a combined evaluation for compensation of 30 percent.  The Veteran does not meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a TDIU.  

Despite these requirements, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

Following referral for extra-schedular consideration under 38 C.F.R. § 4.16(b), an administrative review was conducted.  In November 2017, the Director of VA's Compensation Service found that based on the totality of evidence of record, there was no support for the notion that the Veteran was unemployable under any circumstances.  It was noted the Veteran's left hand is not his dominant hand.  Evidence reveals no surgical procedures, hospitalizations, ER visits or PT to treat his left hand or finger disabilities.  The most recent VA examinations were performed in October 2014, at which time bilateral hand grip was 5/5.  There was no muscle atrophy, ankyloses, or neurological deficits of the left hand or fingers found on examination.  The examiner concluded that the finger laceration, thumb disability and tendinopathy would not affect employment.  The Director went on to state that none of the available evidence supports the Veteran's contention that any of his service connected disabilities or a combination of the effects of the disabilities prevents employment. 

The Director's decision is reviewable by the Board.  Wages v. McDonald, 
27 Vet. App. 233 (2015).   

Following consideration of the medical and lay evidence of record, the Board finds that the Veteran's service-connected disabilities do not rendered him actually or effectively unable to obtain or maintain gainful employment.  The only positive finding rendered during the period on appeal is the May 2012 examiner's finding that any job that requires repetitive use of the left hand such as fine manipulation or grasping or gripping would cause cramping or discomfort that may affect job performance.  This is not a conclusive finding of the Veteran's inability to secure or follow a substantially gainful occupation.  

According to the November 2010 examination findings, the Veteran had normal hand strength, and soft touch and position sensation of all fingers were normal.  On examination in October 2014, the examiner found the Veteran's scars, and hand thumb or finger conditions, have no impact on his ability to work.  The Board points to the evidence of record in VA treatment notes reflecting that the Veteran was working in July 2012, December 2013, and more recently in February 2014 in security.  This evidence further supports the conclusion that the Veteran is not precluded from following substantially gainful occupation by reason of his service connected disabilities-this finding is buttressed by the Director's November 2017 opinion.  

There is no competent and credible evidence the Veteran is unable to secure and follow a substantially gainful occupation as a result of service-connected disabilities.  The Veteran is not competent to determine whether his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  His lay testimony as to the functional impact of his service-connected disabilities has been considered in reaching this decision.  The great weight of the evidence does not support that his service-connected disabilities (combined at 30 percent disabling) render him unemployable.  

In other words, the most probative evidence does not show that the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of service-connected disabilities, either individually or in the aggregate.  

In reaching the conclusion to deny this claim, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, entitlement to a TDIU, to include as on an extraschedular basis, must be denied. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a TDIU is denied. 




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


